 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 COLE SCHOTZ P.C.
 Michael D. Sirota, Esq.
 Stuart Komrower, Esq.
 Ryan T. Jareck, Esq.
 Matteo W. Percontino, Esq.
 Court Plaza North
 25 Main Street
 Hackensack, New Jersey 07601
 Telephone: (201) 489-3000
 Facsimile: (201) 489-1536

 Proposed Counsel for Debtors                                          Chapter 11
 and Debtors in Possession
                                                                       Case No. 20-18445 (JKS)

 In re:                                                                Joint Administration Requested

 RTW RETAILWINDS, INC., et al.,                                        Hearing Date and Time:
                                                                       July 15, 2020, at 11:00 a.m. (ET)
                                      Debtors.1

                   ORDER REGARDING DEBTORS’ APPLICATION FOR
                  EXPEDITED CONSIDERATION OF FIRST DAY MATTERS

    The relief set forth on the following pages, numbered two (2) through five (5), is hereby
ORDERED.




          1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.




60917/0001-20067248v1
(Page 2)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-18445 (JKS)
Caption of Order:        ORDER REGARDING DEBTORS’ APPLICATION FOR EXPEDITED
                         CONSIDERATION OF FIRST DAY MATTERS



         Upon the application (the “Application”) of RTW Retailwinds, Inc. and its subsidiaries,

as debtors and debtors in possession in the above-captioned chapter 11 cases, pursuant to Rule

9013-5 of the Local Rules of the United States Bankruptcy Court for the District of New Jersey,

for expedited consideration of first day matters, and for good cause shown; and the Court having

jurisdiction to decide the Application and the relief requested therein in accordance with 28.

U.S.C. §§ 157(a)-(b) and 1334(b); and consideration of the Application and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the Declaration of Robert Shapiro

in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings, filed contemporaneously

with the Application; and the Court having found and determined that the relief sought in the

Application and granted herein is necessary to avoid immediate and irreparable harm to the

Debtors and their estates as contemplated by Bankruptcy Rule 6003, and is in the best interests

of the Debtors, their respective estates and creditors, and all parties-in-interest; and after due

deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.       The Application is GRANTED.

         2.       The following applications and motions (collectively, the “Motions”) are

scheduled for a telephonic hearing via Court Solutions before the Honorable John K. Sherwood

on the date(s) and time(s) set forth below:




60917/0001-20067248v1
(Page 3)
Debtors:                RTW RETAILWINDS, INC., et al.
Case No.                20-18445 (JKS)
Caption of Order:       ORDER REGARDING DEBTORS’ APPLICATION FOR EXPEDITED
                        CONSIDERATION OF FIRST DAY MATTERS



                                                                           Hearing Date
                                 Motion
                                                                             and Time
    1. Debtors’ Motion Pursuant to Fed. R. Bankr. P. 1015(b) for Entry July 15, 2020, at 11:00
       of an Order Directing Joint Administration of the Debtors’            a.m. (ET)
       Chapter 11 Cases [Docket No. 5]

    2. Debtors’ Application for Designation as Complex Chapter 11        July 15, 2020, at 11:00
       Cases [Docket No. 4]                                                    a.m. (ET)

    3. Debtors’ Motion for Entry of Interim and Final Orders (I)         July 15, 2020, at 11:00
       Authorizing the Debtors to Assume the Consulting Agreement,             a.m. (ET)
       (II) Approving Procedures for Store Closing Sales, and (III)
       Approving the Implementation of Customary Store Bonus
       Program and Payments to Non-Insiders Thereunder [Docket No.
       [23]

    4. Debtors’ Motion for Entry of an Order Authorizing and             July 15, 2020, at 11:00
       Approving Procedures for Rejection of Executory Contracts and           a.m. (ET)
       Unexpired Leases [Docket No. 17]

    5. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 366 for        July 15, 2020, at 11:00
       Interim and Final Orders (I) Approving Debtors’ Proposed Form            a.m. (ET)
       of Adequate Assurance of Payment to Utility Providers, (II)
       Establishing Procedures for Determining Adequate Assurance of
       Payment for Future Utility Services, and (III) Prohibiting Utility
       Providers from Altering, Refusing, or Discontinuing Utility
       Service [Docket No. 11]

    6. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and              July 15, 2020, at 11:00
       521(a)(1)(b) and Fed. R. Bankr. P. 1007(c) for Entry of an Order       a.m. (ET)
       Extending Time to File Their Schedules of Assets and Liabilities
       and Statements of Financial Affairs [Docket No. 7]




60917/0001-20067248v1
(Page 4)
Debtors:                RTW RETAILWINDS, INC., et al.
Case No.                20-18445 (JKS)
Caption of Order:       ORDER REGARDING DEBTORS’ APPLICATION FOR EXPEDITED
                        CONSIDERATION OF FIRST DAY MATTERS



                                                                              Hearing Date
                                 Motion
                                                                                and Time
    7. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(A) and 521, and       July 15, 2020, at 11:00
       Fed. R. Bankr. P. 1007(A) and 2002(A) and (F), for Entry of an           a.m. (ET)
       Order Authorizing the Debtors to (A) Prepare a List of Creditors
       in Lieu of a Formatted Mailing Matrix, (B) File a Consolidated
       List of the Debtors’ 20 Largest Unsecured Creditors and (C) Mail
       Initial Notices [Docket No. 8]

    8. Debtors’ Application for Entry of an Order Pursuant to Sections    July 15, 2020, at 11:00
       105 and 363 of the Bankruptcy Code Authorizing (I) the                   a.m. (ET)
       Retention of Berkeley Research Group, LLC and (II) the
       Designation of Robert Shapiro as Chief Restructuring Officer
       Nunc Pro Tunc to the Petition Date [Docket No. 18]

    9. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 363 for        July 15, 2020, at 11:00
       Entry of Interim and Final Orders (I) Approving Modified Cash            a.m. (ET)
       Management System, (II) Authorizing the Debtors to Continue
       Using Existing Bank Accounts and Business Forms, and (III)
       Authorizing the Debtors to Continue Intercompany Transactions
       [Docket No. 20]

   10. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a), July 15, 2020, at 11:00
       and 541 for Entry of an Order Authorizing, But Not Directing, the      a.m. (ET)
       Debtors to Pay Certain Pre-Petition Taxes and Fees [Docket No.
       12]

   11. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363, and 507(a) July 15, 2020, at 11:00
       for Interim and Final Authority to (I) Pay Certain Pre-Petition        a.m. (ET)
       Wages and Reimbursable Employee Expenses, (II) Pay and
       Honor Employee Medical and Other Benefits, and (III) Continue
       Employee Benefits Programs, and for Related Relief [Docket No.
       10]

   12. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and       July 15, 2020, at 11:00
       503(b) for Interim and Final Authority to (I) Maintain, Renew,           a.m. (ET)
       and Continue Their Insurance Policies and Programs and (II)
       Honor All Insurance Obligations [Docket No. 13]



60917/0001-20067248v1
(Page 5)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-18445 (JKS)
Caption of Order:        ORDER REGARDING DEBTORS’ APPLICATION FOR EXPEDITED
                         CONSIDERATION OF FIRST DAY MATTERS



                                                                                   Hearing Date
                                     Motion
                                                                                     and Time
   13. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(A), 363(B), 365            July 15, 2020, at 11:00
       and 507(A) for Interim and Final Authority to (I) Maintain and                a.m. (ET)
       Administer Pre-Petition Customer Programs, Promotions, and
       Practices, as Modified, (II) Pay and Honor Related Pre-Petition
       Obligations, and (III) Direct the Credit Card Processors to Honor
       the Debtors’ Credit Card Processing Agreement Pending Its
       Assumption or Rejection [Docket No. 15]

   14. Debtors’ Motion Pursuant to 11 U.S.C. §§ 105 and 363 for        July 15, 2020, at 11:00
       Interim and Final Orders Authorizing the Debtors to Pay Certain       a.m. (ET)
       Prepetition Claims of Freight Forwarders, Carriers,
       Warehousemen and Similar Claimants in the Ordinary Course of
       Business and Certain Import Charges [Docket No. 16]

   15. Debtors’ Application Pursuant to 28 U.S.C. § 156(c) and 11              July 15, 2020, at 11:00
       U.S.C. § 105(a) for Entry of an Order Authorizing the Debtor to               a.m. (ET)
       Retain and Employ Prime Clerk LLC as Claims and Noticing
       Agent Nunc Pro Tunc to the Petition Date [Docket No. 9]

   16. Debtors’ Motion for Entry of Interim and Final Orders           July 15, 2020, at 11:00
       (I) Authorizing Use of Cash Collateral and Affording Adequate         a.m. (ET)
       Protection; (II) Modifying Automatic Stay; (III) Scheduling a
       Final Hearing; and (IV) Granting Related Relief [Docket No. 24]


         3.       A true copy of this Order shall be served on all required parties pursuant to D.N.J.

LBR 9013-5(f).

         4.       Objections and/or responses to the Motions, if any, may be made at the hearing

pursuant to D.N.J. LBR 9013-5(d).

         5.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.



60917/0001-20067248v1
